Exhibit AGREEMENT AND PLAN OF MERGER Among UAL Corporation Continental Airlines, Inc. and JT Merger Sub Inc. Dated as of May 2, 2010 TABLE OF CONTENTS Page ARTICLE I THE MERGER 1.1 The Merger 1 1.2 Closing 2 1.3 Effective Time 2 1.4 Effects 2 1.5 Certificates of Incorporation and By-Laws 2 1.6 Alternative Structure 3 ARTICLE II EFFECT ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES 2.1 Effect on Capital Stock 3 2.2 Exchange of Certificates 4 ARTICLE III REPRESENTATIONS AND WARRANTIES OF UNITED AND MERGER SUB 3.1 Corporate Organization 7 3.2 Capitalization 8 3.3 Authority; No Violation 10 3.4 Consents and Approvals 12 3.5 Reports 13 3.6 Financial Statements 13 3.7 Brokers’ Fees 14 3.8 Absence of Certain Changes or Events 15 3.9 Legal Proceedings 15 3.10 Taxes and Tax Returns 15 3.11 Employee Benefit Plans 16 3.12 Labor and Employment Matters 20 3.13 Internal Control 20 3.14 Compliance with Laws; Licenses 20 3.15 Certain Contracts 21 3.16 Environmental Liability 22 3.17 State Takeover Laws 24 3.18 United Information 24 3.19 Affiliate Transactions 24 3.20 Aircraft 24 3.21 United Slots and Operating Rights 26 3.22 Intellectual Property 26 3.23 Major United Airports 27 3.24 Foreign Corrupt Practices Act 27 -i- TABLE OF CONTENTS (continued) Page 3.25 U.S. Citizen; Air Carrier 28 3.26 Fairness Opinions 28 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CONTINENTAL 4.1 Corporate Organization 28 4.2 Capitalization 29 4.3 Authority; No Violation 31 4.4 Consents and Approvals 32 4.5 Reports 32 4.6 Financial Statements 33 4.7 Brokers’ Fees 34 4.8 Absence of Certain Changes or Events 34 4.9 Legal Proceedings 34 4.10 Taxes and Tax Returns 34 4.11 Employee Benefit Plans 35 4.12 Labor and Employment Matters 39 4.13 Internal Control 39 4.14 Compliance with Laws; Licenses 39 4.15 Certain Contracts 40 4.16 Environmental Liability 41 4.17 State Takeover Laws 42 4.18 Continental Information 42 4.19 Affiliate Transactions 42 4.20 Aircraft 42 4.21 Continental Slots and Operating Rights 44 4.22 Intellectual Property 44 4.23 Major Continental Airports 45 4.24 Foreign Corrupt Practices Act 45 4.25 U.S. Citizen; Air Carrier 46 4.26 Fairness Opinions 46 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 5.1 Conduct of Businesses Prior to the Effective Time 46 5.2 United Forbearances 47 5.3 Continental Forbearances 51 5.4 Control of Other Party’s Business 56 5.5 No Solicitation 57 -ii- TABLE OF CONTENTS (continued) Page ARTICLE VI ADDITIONAL AGREEMENTS 6.1 Preparation of the FormS-4 and the Joint Proxy Statement; Stockholders Meetings 61 6.2 Access to Information; Confidentiality 63 6.3 Required Actions 64 6.4 Stock Plans 67 6.5 Actions with Respect to Certain Continental Debt 69 6.6 Indemnification and Directors and Officers Insurance 70 6.7 Fees and Expenses 70 6.8 Certain Tax Matters 73 6.9 Transaction Litigation 73 6.10 Section 16 Matters 74 6.11 Governance Matters 74 6.12 Employee Matters 76 6.13 Collective Bargaining Agreement Commitments 78 ARTICLE VII CONDITIONS PRECEDENT 7.1 Conditions to Each Party’s Obligation To Effect the Merger 78 7.2 Conditions to Obligations of United 79 7.3 Conditions to Obligations of Continental 80 ARTICLE VIII TERMINATION AND AMENDMENT 8.1 Termination 80 8.2 Effect of Termination 82 8.3 Amendment 82 8.4 Extension; Waiver 82 ARTICLE IX GENERAL PROVISIONS 9.1 Nonsurvival of Representations and Warranties 83 9.2 Notices 83 9.3 Definitions 84 9.4 Interpretation 89 9.5 Severability 90 9.6 Counterparts 90 9.7 Entire Agreement; No Third Party Beneficiaries 90 9.8 GOVERNING LAW 91 9.9 Assignment 91 -iii- TABLE OF CONTENTS (continued) Page 9.10 Specific Enforcement 91 9.11 Jurisdiction 92 9.12 Waiver of Jury Trial 92 9.13 Publicity 92 Annex A Cross-Reference Table A-1 Annex B Continental Employee Commitments B-1 Exhibit A Certificate of Incorporation of the Surviving Corporation Exhibit B-1 Restated Charter of United Exhibit B-2 Restated Bylaws of United -iv- AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of May 2, 2010 among UAL Corporation, a Delaware corporation (“United”), Continental Airlines, Inc., a Delaware corporation (“Continental”), and JT Merger Sub Inc., a Delaware corporation and wholly-owned subsidiary of United (“Merger Sub”). WHEREAS the respective Boards of Directors of United and Continental deem it advisable and in the best interests of each corporation and its respective stockholders that United and Continental engage in a “merger of equals” business combination in order to advance the long-term strategic business interests of each of United and Continental; WHEREAS the respective Boards of
